Case 1:20-cv-00244-DDD-JPM Document 12 Filed 03/06/20 Page 1 of 4 PageID #: 114




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   ALEXANDRIA DIVISION

 ABRAM CLAYTON AND                   *     CIVIL ACTION NO. 20-244
 AMY CLAYTON                         *
                                     *
 VERSUS                              *     JUDGE: DRELL
                                     *
 STEEL WAREHOUSE OF TENNESSEE *
 LLC, JOHN DOE AND ABC               *     MAG: PEREZ-MONTES
 INSURANCE COMPANY                   *
 ****************************************************************************

                              OPPOSITION TO MOTION TO REMAND

              NOW INTO COURT, comes Defendant, Steel Warehouse of Tennessee LLC (“Steel

 Warehouse LLC”), through undersigned counsel, who offers the following facts, law, and

 argument in support of its Opposition to Plaintiffs’ Motion to Remand.

                                   I. RELEVANT BACKGROUND

              On February 24, 2020, Steel Warehouse LLC filed a Notice of Removal from the 9th JDC

 based on diversity jurisdiction. R. Doc. 1. Plaintiffs, Amy and Abram Clayton (“Plaintiffs”),

 filed their Motion to Remand on March 4, 2020 arguing that Steel Warehouse LLC failed to

 plead the citizenship of two defendants, Steel Warehouse LLC and Advantage Resourcing

 America, Inc. (“Advantage Inc.”). R. Doc. 10.

              Complete diversity exists between Plaintiffs, citizens of Louisiana, and Defendants,

 citizens of Indiana and Delaware. Steel Warehouse LLC herein attaches an affidavit setting forth

 the citizenships of its two members, Lerman Holding Co., Inc. and Lerman Enterprises, LLC.

 See Affidavit of Gerald F. Lerman, hereto attached as Exhibit “A.” Further, Steel Warehouse

 LLC attaches an affidavit setting forth Advantage Inc.’s place of organization and principal place

 of business. See Affidavit of Joseph G. Glass, attached hereto as Exhibit “B.” As such, Steel



 02026979-1                                        1
Case 1:20-cv-00244-DDD-JPM Document 12 Filed 03/06/20 Page 2 of 4 PageID #: 115




 Warehouse LLC successfully pleads diversity of citizenship and the Motion to Remand should

 be denied.

                              II. APPLICABLE LAW AND ARGUMENT

              This Court has federal diversity jurisdiction over this action pursuant to 28 U.S.C. §

 1332(a) because: (1) the requisite diversity of citizenship exists between Plaintiffs and

 Defendants, and (2) the amount in controversy exceeds $75,000.00, exclusive of interest and

 costs. As pleaded in the Petition, Plaintiffs are domiciled in the State of Louisiana. R. Doc. 1,

 Exhibit “A” at ¶ 1. Steel Warehouse LLC is a limited liability company with the citizenship of

 Indiana.        Advantage Inc. is a corporation with the citizenship of Delaware.     Diversity of

 citizenship exists between Plaintiffs and Defendants and the amount in controversy undisputedly

 exceeds the requisite amount.

    A.        Defendant Steel Warehouse of Tennessee, LLC is not a citizen of the State of
              Louisiana.

              The citizenship of a limited liability company or partnership is determined by the

 citizenship of each of its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079–80

 (5th Cir. 2008). Halehay Planting Co. v. Dodson, CV 19-0187, 2019 WL 1474788, at *1 (W.D.

 La. Mar. 19, 2019), report and recommendation adopted, CV 19-0187, 2019 WL 1474776

 (W.D. La. Apr. 3, 2019).

              The affidavit of Gerald F. Lerman, the Vice President of Steel Warehouse of Tennessee,

 LLC, states that Steel Warehouse LLC was, and remains, a limited liability company domiciled

 in the State of Tennessee with its principal place of business in the State of Tennessee. See

 Exhibit A at ⁋⁋ 2 - 4. The members of Steel Warehouse LLC are Lerman Holding Co., Inc. and

 Lerman Enterprises, LLC. Id. at ⁋ 5. Lerman Holding Co., Inc. is a State of Indiana Corporation

 with its principal place of business in the State of Indiana. Id. at ⁋ 6. Lerman Enterprises is a


 02026979-1                                         2
Case 1:20-cv-00244-DDD-JPM Document 12 Filed 03/06/20 Page 3 of 4 PageID #: 116




 limited liability company domiciled in the State of Louisiana with its principal place of business

 in the State of Indiana. Id. at ⁋ 7-8.

              Both at the time of filing of Plaintiffs’ Complaint and at the time of Removal, members

 of Lerman Enterprises LLC were, and remain, fifty-eight (58) individuals. Id. at ⁋ 10. The list

 attached to Lerman’s affidavit contains the names and states of domicile of each member of

 Lerman Enterprises LLC both at the time of filing of Plaintiff’s Complaint and at the time of

 Removal. Id. at ⁋ 12. This list of fifty-eight (58) individuals includes each member’s state of

 citizenship, none of which are the State of Louisiana. Id.

              Accordingly, there is complete diversity between Plaintiffs and Defendant, Steel

 Warehouse of Tennessee LLC.

    B.        Defendant Advantage Resourcing America, Inc. is a citizen of the State of Delaware.

              Under federal law, a corporation shall be deemed to be a citizen of every State and

 foreign state by which it has been incorporated and of the State or foreign state where it has its

 principal place of business. 28 U.S.C.A. § 1332(c)(1); see EnVen Energy Ventures, LLC v.

 Gemini Ins. Co., No. 6:17-CV-01573, 2018 WL 1702542, at *2 (W.D. La. Apr. 6, 2018).

 Plaintiff in Intervention, Advantage Resourcing America, Inc., is incorporated as a Delaware

 corporation and has its principal place of business in the state of Delaware. See Exhibit B.

 Accordingly, there is complete diversity between Plaintiffs and Defendant, Advantage Inc.

              Because Plaintiffs and Defendants are citizens of different states, complete diversity

 exists in this action and Plaintiffs’ Motion to Remand should be denied.

                                           III. CONCLUSION

              Defendants Steel Warehouse of Tennessee, LLC and Advantage Resourcing America,

 Inc. are not citizens of Louisiana, and thus, are completely diverse from Plaintiffs and removal is



 02026979-1                                         3
Case 1:20-cv-00244-DDD-JPM Document 12 Filed 03/06/20 Page 4 of 4 PageID #: 117




 proper. Because it is apparent on its face that more than $75,000 is at stake in this litigation,

 Plaintiffs’ Motion to Remand should be denied.

                                         Respectfully submitted,

                                         DUPLASS, ZWAIN, BOURGEOIS,
                                         PFISTER, WEINSTOCK & BOGART

                                         s/Joseph G. Glass
                                         ________________________________________
                                         JOSEPH G. GLASS (#25397)
                                         LAURA L. POUSSON (#38871)
                                         3838 N. Causeway Boulevard, Suite 2900
                                         Metairie, Louisiana 70002
                                         Telephone: (504) 832-3700
                                         Facsimile: (504) 324-0676
                                         jglass@duplass.com
                                         lpousson@duplass.com
                                         Counsel for Defendant, Steel Warehouse of Tennessee,
                                         LLC

                                         CERTIFICATE OF SERVICE

              I hereby certify that on 6th day of March, 2020, a copy of the above and foregoing

 pleading was filed electronically with the Clerk of Court using the CM/ECF system. Notice of

 this filing will be sent to all counsel of record by operation of the court’s electronic filing system.

                                           s/Joseph G. Glass

                        ________________________________________________
                                       JOSEPH G. GLASS




 02026979-1                                        4
